DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 9-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the limitation “wherein the semi-permeable membrane further comprises a chelating gel on a second side of the semi-permeable membrane which is opposite the first side” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02. In the current case, the chelating gel is disclosed to be in contact with the membrane, not where the membrane further comprises the chelating gel.
Note: In order to overcome the above rejection, it would be sufficient to revert the claim language to the prior “disposing a chelating gel…”.
Regarding claim 9, the limitation “wherein the waiting occurs while not imposing a pressure differential between the first side and the second side” lacks support in the original disclosure and therefore constitutes new matter.
The claim contains a negative limitation, which does not have basis in the original disclosure. The mere absence of a positive recitation in the written disclosure is not basis for an exclusion. MPEP § 2173.05(i).
As such, the claim is rejected for as failing to comply with the written description requirement, because the written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection. The dependent claims are rejected because “[a] claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.” MPEP § 608.01(n)III.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4, 6-7, 9-10, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4963264 to Davis.
Regarding claim(s) 1, Davis teaches a system for extracting ions from an aqueous solution (see Abstract); the system comprising:
a semi-permeable membrane (see Abstract “selective dialysis of liquid streams containing different materials comprises the steps of providing a porous membrane in a cell”) comprising:
pores with an average diameter between 0.1 nm and 1000 nm (see Abstract; “dialysis” membranes typically have pore size of 1-10 nm; see also column 14, line 46: molecular weight cutoff of 5000 Dalton for example represents pore size of less than 10 nm);
an aqueous solution comprising a salt with ions (see Table III; showing the aqueous solution contains at least salts of Ca and Na),
the aqueous solution (see Fig. 3, aqueous feed) being disposed on a first side of the semi-permeable membrane and the semi-permeable membrane is in direct contact with the aqueous solution (see Abstract “passing the liquid stream containing the different materials against a second side of the membrane”);
a chelating gel (see column 4, line(s) 33-36 “an affinity adsorbent which is selected for its preferred affinity to chelate or otherwise combine with the material or materials that are to be separated from other material or materials in a liquid flow stream.”) disposed on a second side of the semi-permeable membrane which is opposite the first side (see Abstract “circulating an affinity adsorbent stream against a first side of the membrane”);
wherein the chelating gel consists of water and between 1 % and 6%, by weight of an un-crosslinked polymer (see column 11, line 40 in Example No.1 “A 2.5% solution of polyAAMPS in water was prepared”; a polyAAMPS solution implies that the polymer is not cross-linked, also confirmed in ¶ [0028] of the present application “Crosslinked polymers are not water soluble.”);
wherein the semi-permeable membrane is a tube or bag (see Fig. 2, hollow fiber unit; a hollow fiber membrane reads on the claimed tube), and
the chelating gel is disposed within the semi-permeable membrane such that the chelating gel contacts the second side of the semi-permeable membrane (see column 8, line(s) 53-55 “a Sage syringe infusion pump, 43, was used to pump polymer solution through the inside of the fibers at a slow, controlled rate.”) and the aqueous solution contacts the first side of the semi-permeable membrane (see column 8, line(s) 51-53 “the peristaltic pump used previously was used for pumping the feed through the shell of the hollow fiber units”).
Regarding claim(s) 9, Davis teaches a method for extracting ions from an aqueous solution; the method comprising:
disposing an aqueous solution on a first side of a semi-permeable membrane (see Fig. 3, aqueous feed 41),
wherein the semi-permeable membrane is in direct contact with the aqueous solution (see Abstract “passing the liquid stream containing the different materials against a second side of the membrane whereby certain of the materials become bound to the adsorbent upon passing through the membrane to the first side”),
the aqueous solution comprising a salt with ions (see Table III; showing the aqueous solution contains at least salts of Ca and Na);
wherein the semi-permeable membrane further comprises a chelating gel (see column 4, line(s) 33-36 “an affinity adsorbent which is selected for its preferred affinity to chelate or otherwise combine with the material or materials that are to be separated from other material or materials in a liquid flow stream.”) on a second side of the semi-permeable membrane which is opposite the first side (see Abstract “circulating an affinity adsorbent stream against a first side of the membrane”);
wherein the chelating gel consists of water and between 1 % and 6%, by weight of an un-crosslinked polymer (see column 11, line 40 in Example No.1 “A 2.5% solution of polyAAMPS in water was prepared”; a polyAAMPS solution implies that the polymer is not cross-linked, also confirmed in ¶ [0028] of the present application “Crosslinked polymers are not water soluble.”);
waiting a predetermined period of time to permit at least some of the ions to pass through the semi-permeable membrane and become entrapped within the chelating gel (see Tables II-III, V-VII);
wherein the waiting occurs while not imposing a pressure differential between the first side and the second side (see column 8, line(s) 24-30“For several of the experiments, a back pressure device was installed on the outlet polymer stream to apply a variable pressure, i.e., 10 psi (0.07 MPa), to that side of the membrane. That pressure was sufficient to offset the tendency for the polymer to draw water through the membrane via osmosis (or more correctly oncosis in the case of polymers).”; because the back pressure device was only used in “several of the experiments”, then there are another several experiments which do not use the back pressure device to apply a pressure differential across the membrane. That other several experiments reads on the claimed “not imposing a pressure differential” step); and
separating the chelating gel from the semi-permeable membrane, thereby extracting the ions (see column 3, line(s) 63-66 “Such streams as comprise an adsorbent or chelating material loaded with one or more materials are separated in a cell having a membrane.”).
Regarding claim(s) 4 & 10, Davis teaches the system as recited in claims 1; and the method of claim 9.
Davis further teaches wherein the salt is a calcium salt (see column 11, line(s) 18-20 “In the work which is reported next, cation extractions, namely Ca(II), Cu(II), Fe(II) and Fe(III) were conducted.”).
Regarding claim(s) 6, Davis teaches the system as recited in claim 1.
Davis further teaches wherein the chelating gel is ion-free (see column 1, line(s) 16-20 “Such a process can be used for water softening in the same manner as ion exchange resins are without the associated difficulties of manufacturing a high quality resin bead and attaching the appropriate active ion exchange group.”).
Regarding claim(s) 7, 13-14, and 16; Davis teaches the system as recited in claims 1.
Davis further teaches wherein the chelating gel is a polyacrylamide gel (see claim 18; the polymer used is polyAAMPS, i.e. poly(2-acrylamido-2-methylpropanesulfonic acid) (see column 11, lines 32-34), which can be considered a sulfonated polyacrylamide. In view of [0030] of the present application, the term polyacrylamide is to be understood as comprising sulfonated polyacrylamide.)
Regarding claim(s) 17, Davis teaches the method as recited in claim 9.
Davis further teaches wherein the predetermined time is at least 10 hours but less than 48 hours (see Tables II-III, V-VII).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 and 8 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4963264 to Davis.
Regarding claim(s) 2 & 3, Davis teaches the system as recited in claim 1.
Davis is silent as to where the un-crosslinked polymer has an average molecular weight that is greater than or equal to a minimum molecular weight given by:
                
                    M
                    I
                    N
                    I
                    M
                    U
                    M
                     
                    M
                    O
                    L
                    E
                    C
                    U
                    L
                    A
                    R
                     
                    W
                    E
                    I
                    G
                    H
                    T
                     
                    ≥
                    1611
                    
                        
                            
                                
                                    D
                                
                            
                        
                        
                            1.724
                        
                    
                
            
wherein D is the average diameter of the pores, in nanometers, of the semi-permeable membrane, and the minimum molecular weight is in Daltons (claim 2); wherein the average molecular weight is at least 10 times the minimum molecular weight (claim 3).
However, Davis teaches where ratio between the diameter of the pores of the semi-permeable membrane and is a result effective variable relating to the molecular weight cut-off of the membrane and the selectivity of the membrane to excludes the polymer chelating agent (see Abstract “the membrane having pores of sufficient dimension to allow passage of the different materials therethrough, circulating an affinity adsorbent stream against a first side of the membrane, where the adsorbent has a dimension larger than that of the pores and has a binding capacity for at least one but not all of the different material”).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the ratio of the average molecular weight of the polymer to the minimum molecular weight of the membrane in order to obtain a workable product that is excludes the polymer of the chelating gel from permeating the membrane. MPEP 2144.05.II.B.
Regarding claim(s) 8 & 18, Davis teaches the system as recited in claim 1; and the method of claim 9.
Davis is silent as to where the chelating gel has a minimum viscosity of 10,000 centipoise during the step of waiting.
However, Davis further teaches where the concentration of the chelating gel are result effective variable relating to the viscosity of the adsorbent material (see column 6, line(s) 55-58 “The adsorbent is generally dissolved in the solvent to a maximum concentration which will vary as the adsorbent and solvent vary, as well as practical limitations due to viscosity.”).
Specifically, by adding an amount of chelating gel (i.e., the result-effective variable), Viscosity teaches that the compositions have increased stability (i.e., the measurable parameter).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the viscosity within the claimed range in order to obtain a workable product that is results in the maximum, practical concentration of the adsorbent material. MPEP 2144.05.II.B.
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4963264 to Davis in further in view of US Patent No. 4612122 to Ambrus.
Regarding claim(s) 5 & 11, Davis teaches the system as recited in claims 1; and the method of claim 9 .
Davis is silent as to where the salt is a cadmium salt.
However, Ambrus teaches a similar system and method wherein the extracted salt is a cadmium salt in order to reduce the concentration of toxic metals (see column 1, line(s) 18-22 “Particularly well known toxic metals which are often present in contaminated environments are iron, cadmium, lead, radioactive metals, and mercury.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the substitute the salt of Davis, for another, the cadmium salt as taught by Ambrus, to yield the predictable results of reducing the concentration of toxic heavy metals, particularly Cd. MPEP § 2143.I.B.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code is included above.
Claim 15 rejected under pre-AIA  35 U.S.C. 102112(a)(1) as anticipated by Davis or, in the alternative, under AIA  35 U.S.C. 103 as obvious over Davis in further view of US 4423158 to Porath.
Regarding claim(s) 15, Davis teaches the method as recited in claim 9.
Davis further teaches wherein the polymer is selected from a group consisting of a polyacrylic acid and a polysaccharide (see column 6, line(s) 4-8 “Exemplary ion exchange polymers include sulfonated polyolefins, polyethylenimine, polyacrylic acid based compounds, chelating polymers known to the art and envisioned based on known chelation behavior and known polymer backbones”).
In the alternative, while Davis is considered to teach all the limitations of the claim, insofar as Davis is silent as to some polyacrylic acid and a polysaccharide; Porath teach a method of extracting metal ions using polyacrylic acid or polysaccharide (see column 5, line(s) 28-45, supra).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the chelating gel of Davis, for another, the polyacrylic acid or polysaccharide to extract metal ions as taught by Porath, to yield the predictable results of in order to provide other chelating gels based on the nature of the treated fluid and the contaminations present in said fluid (see column 5, line(s) 28-45 “The matrix of the adsorbent, i.e. the carrier of the metal chelating groups, could be of a different nature. It could be nonsoluble, e.g. a particle gel forming substance. The matrix could be thread- or net shaped. It could also be a water soluble polymer. As an example of suitable gel forming matrix agar and agarose and other polysaccharides from marine algae, dextrane, cellulose and unsoluble starch can be mentioned. These substances can often by preference exist in a cross linked state. Suitable synthetic matrix material are polyvinyl alcohol, polyamides of the nylon type and polyacrylacids derivatives such as polyacrylate, especially hydroxyalkylpolyacrylate (Spheron) and polyacrylamides, e.g. hydroxymetylized acrylamides (“Trisacryl GFO5”). To obtain a gel product each derivative should be cross linked. Cellulose and cellulose derivatives can be used as a matrix and could then possibly be designed as paper sheets.”). MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to the chelating gel of Davis would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Response to Amendment
Applicant’s amendments to the claims have overcome rejections under 35 USC § 112(b), 112(d), & 103 previously set forth.
New rejections under 35 U.S.C. § 103 & 112(a) are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 5-10, with respect to the rejection(s) of claim(s) 1 & 9 under 35 USC § 103 have been fully considered, but they are not persuasive.
Some of Applicant’s arguments with respect to claim(s) 1 & 9 have been considered, but are moot; because the new ground of rejection do not rely on any reference applied in the prior rejection of record for some of the teaching or matter specifically challenged in the argument.
Applicant’s argument’s are discussed below were they are related to the new grounds of rejection required by the most recent amendment to the claims.
In response to applicant’s argument that the chelating gel in Crini and Davis are on opposing sides, see pages 6-9, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicant’s argument that there would be no reason to modify the membrane of Crini with a chelating agent on the second side of the membrane and/or argues that the combination of Crini and Davis requires a pressure differential (i.e. teaching away), see page(s) 9-10.
It has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. MPEP § 2123. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. MPEP § 2123.I. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP § 2123.II.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./ Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773